DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the term “gait data” and “gait trajectory” are not clearly defined. For purposes herein, the examiner reads the term “gait data” as any data related to the motion of the mobility device. Likewise, the examiner reads the term “gait trajectory” as a spectrum along which a mobility device changes from moving to standstill.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staelin (US 6,059,062).
In re claim 1, Staelin teaches a method of controlling a pair of mobility devices, each having an electric motor (abstract), the method comprising: receiving gait data from at least one inertial measurement unit in a first mobility device and at least one inertial measurement unit in a second mobility device; detecting a stance/swing phase of the first mobility device and the second mobility device based on the gait data (col. 4, ln 7-40); computing a gait trajectory, wherein the gait trajectory comprises a velocity (col. 11, ln 5-50); determining the gait of a user based on the average velocity of the first mobility device and the second mobility device; and generating a motion command using the determined gait (col. 8, ln 66-col. 9, ln 33).
In re claim 2, Staelin teaches the gait data is selected from the group consisting of acceleration, angular rates, orientation, gyroscopic data, or quaternion data (col. 11, ln 5-50).
In re claim 3, Staelin teaches the gait trajectory of the gait is set to zero if in a stance phase (col 18, ln 20-45; gait trajectory of 0 is mode 5).
In re claim 4, Staelin teaches the step of computing a gait trajectory comprises: integrating an acceleration provided by the inertial measurement unit to calculate a velocity (col. 18, ln 20-41).
In re claim 5, Staelin teaches cross validating the motion command between the first mobility device and the second mobility device (col. 8, ln 66-col. 9, ln 33).
In re claim 6, Staelin teaches the step of cross validating the motion command comprises: converting the motion command into a motor driving signal if the motion 
In re claim 7, Staelin teaches the step of cross validating the motion command comprises: converting the motion command into a braking signal if the motion command of the first mobility device is not similar to a motion command of the second mobility device (col. 15, ln 37-58).
In re claim 8, Staelin teaches checking for user input from a remote controller, and overriding the motion command based on the user input (col. 24, ln 42-44).
In re claim 9, Staelin teaches the step of determining the gait of a user based on the gait trajectory comprises: comparing the gait trajectory to a range of speeds (col. 11, ln 5-50).
In re claim 10, Staelin teaches the gait trajectory further comprises at least one of a parameter selected from the group consisting of stride length, orientation, and elevation (col. 15, ln 37 – col. 16, ln 38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EREZ GURARI/           Primary Examiner, Art Unit 3618